Citation Nr: 1128153	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-38 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for trigeminal neuralgia.

3.  Entitlement to service connection for speech impediment.

4.  Entitlement to service connection for an esophageal disability.

5.  Entitlement to service connection for residuals of a problematic pregnancy.

6.  Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision entered of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified in December 2009 before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript from this hearing has been made and is included in the claims file.

In September 2009, the Veteran perfected an appeal with respect to the issues of entitlement to service connection for depression, anxiety, stress, and residuals of psychotherapy.  As noted above, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, stress, and residuals of psychotherapy.  Therefore, the Board finds that an appeal has been perfected for the issue as expanded above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Further development is required before a decision on the merits may be made.

In this case, the Veteran testified at her December 2009 Board hearing that her trigeminal neuralgia, speech impediment, esophageal disability, fatigue, and acquired psychiatric disorder, to include depression, anxiety, stress, and residuals of psychotherapy were caused by her corrective surgery for her right eye, esotrophia with amblyopia.  The Veteran testified that her esophageal problems occurred as a result of her throat being irritated when she was intubated during right eye surgery in service.  This has caused her to have a current swallowing problem, as well as a speech impediment subsequent to the surgery which she still suffers from.

The veteran also testified that she terminated a pregnancy during service in 1972 and has had continued complications to the present time.  She reported undergoing subsequent gynecological surgeries in the 4 or 5 years after service at the VAMCs in Anchorage, Alaska and in Puget Sound, Washington.  She further related her depression, anxiety, and stress to this terminated pregnancy.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and opinions as to etiology are required.  The Veteran underwent surgery in service, and terminated a pregnancy in service and has been currently diagnosed with various disabilities and there is some indication that they may be related to service based on her hearing testimony.

At her December 2009 Board hearing, the Veteran also indicated that she was awarded disability benefits from the Social Security Administration (SSA) in December 2005.  However, review of the claims file reveals that the records of the favorable SSA decision are not associated with the claims file.  The Court has repeatedly held that when VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998).  Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b) (3), (c) (3) (West 2002).  Under these circumstances, an attempt must be made by the RO to obtain these records.

The Veteran has testified that she underwent gynecological surgery at VAMCs in Alaska and Seattle approximately 3 to 4 years after service.  An attempt should also be made by the RO to obtain these records as well as to obtain VA treatment records since January 2008.

Accordingly, the appeal is REMANDED for the following actions:

1.  The AMC/RO should obtain all records related to the Veteran from the VA Medical Centers (VAMC) in Anchorage, Alaska and Seattle, Washington (Puget Sound) dated from 1973 to 1978.  The RO/AMC should also obtain all treatment records from the VAMCs in Phoenix, Arizona, and Seattle, Washington (Puget Sound) dated form January 2008 to the present.
Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain any of these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  Provide a reasonable amount of time in which the Veteran and her representative may respond.

2.  Contact the SSA and request that a copy of all materials, to include medical records, considered in conjunction with the Veteran's claim for SSA benefits granted in December 2005 be provided.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims folder.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her acquired psychiatric disorder.  A copy of this Remand and the entire claims file must be made available to the VA examiner in conjunction with the examination.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the Veteran's statements.  The examiner should conduct a complete history and diagnose any psychiatric disorders. If a psychiatric disorder is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder is related to active military service to include right eye surgery or to any terminated pregnancy, or to any other incident during the Veteran's service.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any esophageal disorder found.  A copy of this Remand and the entire claims file must be made available to the VA examiner in conjunction with the examination.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the Veteran's statements.  All necessary tests should be conducted. The examiner should describe and diagnose all current esophageal disorders found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any esophageal disorder diagnosed during the examination is related to active military service, including as a result of intubation during eye surgery, or to any other incident in service.  The examiner must provide a complete rationale for any opinions expressed.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed trigeminal neuralgia, speech impediment, and fatigue.  A copy of this Remand and the entire claims file must be made available to the VA examiner in conjunction with the examination.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the Veteran's statements.  All necessary tests should be conducted.  Based on a review of the claims file and the clinical findings of the examinations, the examiner is requested to provide diagnoses corresponding to the claimed trigeminal neuralgia, speech impediment, and fatigue.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed trigeminal neuralgia, speech impediment, or fatigue is etiologically related to the Veteran's period of active military service or any incident therein to include the eye surgery.  The examiner must provide a complete rationale for any opinions expressed.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed gynecological disability, described as residuals of a problematic pregnancy.  A copy of this Remand and the entire claims file must be made available to the VA examiner in conjunction with the examination.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the Veteran's statements.  All necessary tests should be conducted.  Based on a review of the claims file and the clinical findings of the examinations, the examiner is requested to provide diagnoses corresponding to the claimed gynecological disability, described as residuals of a problematic pregnancy.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed disorders are etiologically related to the Veteran's period of active military service or any incident therein.  The examiner must provide a complete rationale for any opinions expressed.

7.  Notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examinations, obtain documentation showing that notice scheduling the examinations were sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

8.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 


